Citation Nr: 1638962	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for urinary incontinence.

2.  Entitlement to an initial rating higher than 60 percent for ischemic heart disease from August 27, 2004 through February 23, 2008, also a rating higher than 60 percent from June 1, 2008 through October 12, 2010, and a rating higher than 30 percent since October 13, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 5, 2003 to August 26, 2004.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from rating decisions of the St. Petersburg, Florida, and Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Offices (ROs).  In a March 2011 rating decision, the RO assigned a 60 percent rating for urinary incontinence, retroactively effective from July 2010.  By rating action in September 2011, the RO granted service connection for ischemic heart disease.  A 60 percent evaluation was assigned from August 27, 2004 through February 23, 2008; a 100 percent rating from February 24, 2008 through May 31, 2008; a 60 percent rating from June 1, 2008 through October 12, 2010; and a 30 percent rating as of October 13, 2010.  The Veteran disagreed with the assigned ratings for the urinary incontinence and ischemic heart disease.  Jurisdiction over the claims subsequently was transferred to the RO in Atlanta, Georgia, and that office certified the appeal to the Board.

The issue of derivative entitlement to a TDIU was remanded by the Board in June 2010.  Also, more recently in July 2012 and April 2015, the Board again remanded this derivative TDIU claim, also the claims for higher ratings for the urinary incontinence and ischemic heart disease, for additional development and to ensure procedural due process.

The Board's April 2015 decision also denied an effective date earlier than August 27, 2004, for the grant of service connection for the ischemic heart disease and for the grant of special monthly compensation (SMC) at the housebound rate.  The Board also, in essence, deferred consideration of a still additional claim for an effective date earlier than April 30, 2007, for the establishment of eligibility for Dependents' Educational Assistance (DEA).  However, by rating action in March 2016, so since, the RO assigned an earlier effective date of May 5, 2003 for the DEA eligibility.  Accordingly, that claim is no longer at issue in this appeal.

Regrettably, the Board must again remand the derivative TDIU claim.  As before, the remand of this claim will be to the Agency of Original Jurisdiction (AOJ).  But, conversely, the Board is going ahead and deciding the claims for higher ratings for the urinary incontinence and ischemic heart disease.


FINDINGS OF FACT

1.  The Veteran's urinary incontinence is manifested by urinary frequency, but he does not have any signs of renal dysfunction.

2.  At no time during the periods from August 27, 2004 through February 23, 2008 and from June 1, 2008 through October 12, 2010, has it been shown that his ischemic heart disease was manifested by workload of 3 metabolic equivalents (METS) or less, i.e., multiples of resting oxygen uptake, or angina, dyspnea, dizziness, or fatigue or by left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  Since October 13, 2010, his ischemic heart disease has not caused cardiac symptoms at any level of activity.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 60 percent for the urinary incontinence.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2015).

2.  The criteria also are not met for a rating higher than 60 percent for the ischemic heart disease from August 27, 2004 through February 23, 2008 and from June 1, 2008 through October 12, 2010, or higher than 30 percent since October 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify regarding the claim for an increased rating for the urinary incontinence was satisfied by a letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal regarding the claim for an increased rating for the ischemic heart disease is from the initial rating assigned following the award of service connection for this disability.  The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), and this line of precedent cases, i.e., progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And this occurred in this particular instance. The Veteran was provided this required SOC and since has been provided Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the rating of this disability and effective dates assigned, and containing discussion of the reasons or bases for not assigning higher initial ratings or earlier effective dates for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.


As concerning the additional obligation to assist the Veteran with these claims, his VA and private medical treatment records have been obtained, as have his Social Security Administration (SSA) records.  Moreover, he was afforded adequate VA examinations to ascertain the severity of his urinary incontinence and ischemic heart disease.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist therefore has been met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that, in August 2004, the Veteran was administered an exercise tolerance test due to chest pain, bilateral shoulder and arm pain and neck pain.  The test was abnormal.  It was indicated that he developed typical symptoms at low level exercise.  The symptoms and test findings were suggestive of ischemia.  The test results were reviewed by a cardiologist and it was observed they showed classic angina that responded to Nitroglycerin.  A June 2004 echocardiogram revealed the chamber sizes were normal.  The ejection fraction was 55 percent.  An October 2004 echocardiogram demonstrated severe obstructive coronary artery disease of the right coronary artery and moderate obstructive coronary artery disease of the left anterior descending.  The ejection fraction was 60 percent.  The Veteran was seen in the cardiology clinic in December 2004.  An examination of the heart disclosed regular rate and rhythm.  Heart sounds were normal.  There were no murmurs or thrills.  The assessment was that the Veteran had continuing chest pain, rated 9-10/10, occurring with minor activity and at rest.  He stated the chest pain awakened him at night.  It was noted he took 12 or more sublingual Nitroglycerin pills per week.  In March 2005, he reported he had no increased chest pain and no shortness of breath.  It was noted he took three to four Nitroglycerin pills a week.  An examination showed regular rate and rhythm.  The assessment was coronary artery disease, clinically stable.  

The Veteran was seen in a VA outpatient treatment clinic in September 2007.  He had been discharged from a private hospital where cardiac catheterization had revealed normal left ventricular ejection fraction of 65-70 percent.  It was indicated he had had no chest pain since the hospitalization and an examination of the heart revealed regular rate and rhythm.  In February 2008, it was noted he had been admitted that month to a private hospital with an acute myocardial infarction (i.e., heart attack).  Catheterization revealed in-stent stenosis.  It was reported that he had ischemic cardiomyopathy with an ejection fraction of 45 percent.  He had been doing well since discharge with no chest pain.  The assessments in April 2008 were coronary artery disease, status post-acute inferior myocardial infarction, and status post percutaneous coronary intervention, asymptomatic.  A May 2009 echocardiogram demonstrated that the chamber sizes were normal.  There was moderate concentric left ventricular hypertrophy with normal left atrial size.  Left ventricular ejection fraction was normal, 65 to 70 percent.  

Private medical records show the Veteran was seen by a cardiologist in July 2008 for follow-up for coronary artery disease.  It was noted there was no recurrence of chest pain.  It was stated that an echocardiogram that month revealed normal left ventricular systolic function with an ejection fraction of 67 percent.  He denied chest pain and shortness of breath in January 2009.  An examination of the heart showed no murmurs.  He had a slightly increased rate.  The Veteran had complaints of shortness of breath and occasional chest pain in October 2009.  It was noted he had been hospitalized for pneumonia.  An echocardiogram showed normal left ventricular systolic function, but there was some diastolic dysfunction.  The stress test was equivocal in that the examiner could exclude a small inferior ischemic defect.  He stated it might be an artifact, but it also could be related to his previous inferior infarct that was stented.  Left ventricular function was also normal by this study.  


VA outpatient treatment records show that a myocardial perfusion study in January 2010 revealed a mild to moderate, fixed inferior left ventricular defect, which was compatible with a prior myocardial infarction.  The left ventricular ejection fraction was 69 percent, which was normal, with associated diminished systolic wall thickening.   

The Veteran was seen by a private cardiologist in May 2010.  He stated another cardiologist told him he needed bypass surgery.  He had not had any chest pains, palpitations, shortness of breath, syncope or near syncope.  It was noted that the most recent stress test in September 2009 was negative for ischemia.  The impressions were coronary artery disease, status post inferior wall myocardial infarction, and status post percutaneous coronary intervention, with normal ejection fraction.  The examiner indicated the Veteran was asymptomatic.  

A VA examination of the heart was conducted on October 13, 2010.  It was noted the Veteran was on medication for his heart condition.  It was stated that the lowest level of activity at which the Veteran reported symptoms was greater than 7 to 10 METs.  It was noted that this METs level was consistent with activities such as golfing (without cart), lawn mowing (push mower) and heavy yard work (digging).  There was no evidence of cardiac hypertrophy or dilatation.  The most recent testing showing left ventricular ejection fraction was in May 2009, and was 67 to 70 percent.  The diagnosis was ischemic heart disease, evidenced by coronary artery disease status post stent placement.  

The Veteran was afforded a VA genitourinary examination in November 2010.  He stated he voided every two hours during both the day and at night.  He endorsed hesitancy, urinary urgency, an intermittent weak stream and intermittent dysuria.  It was noted that a cystoscopy in October 2009 revealed evidence of bladder outlet obstruction.  He had a transurethral resection of the prostate in April 2010.  He stated he had intermittent incontinence with the use of diapers three to four days a week.  When he used absorbent material, he stated he changed them an average of three times during the day and three times at night.  He denied bladder stones or hospitalizations for urinary tract disease.  An examination of the genitourinary system was normal.  It was noted that BUN was 16 and creatinine was 0.8.  The diagnoses were bladder outlet obstruction and status post transurethral resection of the prostate with residual of urinary incontinence.  

On March 2011 VA genitourinary examination, the Veteran reported that his symptoms of neurogenic bladder were worse.  It was noted he was on medication for it.  His symptoms included urgency; hesitancy; weak or intermittent stream; and straining to urinate.  He said he voided every one to two hours during the day and three times at night.  He denied renal colic and dysuria.  He reported urinary leakage.  He said he had enuresis about twice a week.  He wore absorbent pads that he changed less than twice a day.   There was no history of recurrent urinary tract infection.  There was a history of obstructed voiding.  Catheterization or dilatations were not required.  There was no history of urinary tract stones, renal dysfunction or renal failure.  No history of acute nephritis or hydronephrosis was reported.  The diagnoses were benign prostatic hypertrophy/overactive bladder, status post transurethral resection of the prostate, and neurogenic bladder without clinical objective evidence of diabetic neurogenic bladder.  The examiner stated the condition had no significant effects on the Veteran's occupation.  She also said that his benign prostatic hypertrophy, overactive bladder and status post transurethral resection of the prostate should not preclude physical or sedentary employment.  

VA outpatient treatment records show that in April 2011, the Veteran stated he was frequently without nocturia and could sleep through the night.  His urgency and frequency had decreased, but he still had post void dribbling.  A uroflow study in April 2011 showed myogenic failure.  In October 2011, he felt he was voiding well, other than some hesitancy.  He was not taking medication for urinary urgency regularly.  The assessments were history of overactive bladder and benign prostatic hypertrophy/myogenic bladder.  It was indicated he had improved urinary symptoms.  In March 2012, it was noted the Veteran had a history of urinary retention and myogenic failure.  The examiner told the Veteran he needed at least clean intermittent catheterization four times a day.  In March 2013, the Veteran said he had dribbling all the time with urination.  He continued to catheterize himself three times a day.  It was noted his coronary artery disease was stable.  In May 2013, he denied dysuria, hematuria and urinary frequency.  He also denied outlet symptoms.  The Veteran related in October 2013 that he catheterized himself twice a day due to incomplete emptying.  An examination of the heart revealed regular rate and rhythm.  There were no murmurs, rubs or gallops.  In November 2013, a physician reviewed an echocardiogram report.  It was stated the ejection fraction was good.  

VA outpatient treatment records disclose the Veteran was seen in July 2015.  It was noted he had lower urinary tract symptoms.  He complained of an inability to urinate.  He reported a Foley had been removed earlier that month.  He said he was voiding better than he had in a long time.  He stated he had no hesitancy and a good stream.  He had been on clean intermittent catheterization for a while, but he got to where he could empty about two years ago and stopped.  In February 2016, it was indicated he had a long history of episodes of acute urinary retention.  It was noted he was supposed to be on Flomax, but was not.  He stated he had no hesitancy and a good stream.  He had nocturia two times a night.  The assessment was flaccid neurogenic bladder.  

On March 2016 VA examination of the heart, the Veteran reported a history of multiple stents, initially dating to 2003.  He said his initial symptoms were chest discomfort, diaphoresis and nausea.  There was no history of congestive heart failure or arrhythmia.  He had no chest pain and was not using Nitroglycerin.  It was noted he was on medication for his heart condition.  An examination revealed regular rate and rhythm.  Heart sounds were normal.  There was no peripheral edema of the lower extremities and no evidence of cardiac hypertrophy.  It was stated that an echocardiogram in September 2015 was normal.  Interview-based METs testing showed the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of cardiac activity.  The examiner indicated the Veteran's heart condition did not impact his ability to work.  An estimated METs level was not provided.  The diagnosis was coronary artery disease.

A VA genitourinary examination was also conducted in March 2016.  The Veteran reported that about six years earlier, he developed urinary retention requiring self-catheterization four to five times a day for a year.  He said his symptoms had improved, with no requirement for self-catheterization and no use of pads.  

He reported mild urinary hesitancy and a weak stream, but overall felt he was able to empty his bladder.  It was noted he had a voiding dysfunction due to neurogenic bladder.  It did not cause urine leakage or require the use of an appliance.  It had caused increased urinary frequency.  His daytime voiding interval was between two and three hours and he woke up three to four times a night to void.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  He did not have a history of urethral or bladder calculi.  There were no findings, signs or symptoms attributable to a bladder fistula, neurogenic or severely dysfunctional bladder.  There was no renal dysfunction due to his condition.  The diagnosis was neurogenic bladder.  The examiner stated that it did not impact the Veteran's ability to work.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Board. Board. 589 (1991).

Urinary Incontinence

This analysis is undertaken with consideration of the possibility that a "staged" rating may be warranted for different time periods, if indicated by the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Neurogenic bladder will be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542.

A 60 percent evaluation may be assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  

A 100 percent evaluation may be assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent evaluation may be assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating may be assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

The Veteran is currently in receipt of the maximum rating based on voiding dysfunction.  Diseases of the genitourinary system may also be rated based on renal dysfunction, urinary frequency, obstructed voiding and urinary tract infection.  The Rating Schedule provides a rating in excess of 60 percent only for renal dysfunction.  

The November 2010 VA genitourinary examination shows that BUN was 16 and creatinine 0.8.  There was no history of renal dysfunction.  The record reflects that the Veteran has, at times, had to perform self-catheterization.  The most recent VA genitourinary examination was conducted in March 2016, and the Veteran stated his symptoms had improved and he no longer needed to do self-catheterization.  He said he was not using pads or appliances, and did not have urine leakage.  There was no indication of renal dysfunction or that his genitourinary condition has resulted in generalized poor health with lethargy, weight loss, weakness or limitation of exertion.  

The Veteran is competent to report symptoms he experiences, to include urinary urgency, and the Board finds him to be credible.  However, his reports do not satisfy the schedular criteria for a rating in excess of 60 percent for urinary incontinence.  The preponderance of the evidence is against the claim for a higher rating for urinary incontinence.

Ischemic Heart Disease

Just as in the case of the established rating for the urinary incontinence, the Board must also consider whether to "stage" the rating for the ischemic heart disease, even though one of the ratings presently assigned is an initial rather than established rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, because the Veteran already has different ratings over the lifespan of this claim, the rating for this disability already has been staged.  The Board therefore need only determine whether this staging was appropriate given the evidence presented.

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent evaluation may be assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.


A 100 percent rating is to be assigned during and for three months following a myocardial infarction, documented by laboratory tests.  Thereafter, with history of documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is assigned.  With more than one episode of acute congestive heart failure in the past year; or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is assigned.  When a workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7006.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The initial question is whether a rating in excess of 60 percent is warranted for the ischemic heart disease for the periods from August 27, 2004 through February 23, 2008, and from June 1, 2008 through October 12, 2010.  A 100 percent rating, so maximum possible, was assigned for the period from February 24, 2008 through May 31, 2008, following the Veteran's myocardial infarction.


But to continue that 100 percent rating for the ischemic heart disease, the record must show congestive heart failure, a workload of 3METs or less or an ejection fraction less than 30 percent.  The Board notes that the lowest ejection fraction of record was shown in February 2008 when he had a myocardial infarction.  Even at that time, the ejection fraction was 45 percent, and this would not support a 100 percent rating.  The Veteran was seen by a private cardiologist in July 2008 and an echocardiogram revealed an ejection fraction of 67 percent.  During the relevant time periods, there was no indication of congestive heart failure or any findings suggestive that a rating in excess of 60 percent was warranted.

The Board notes that a 30 percent rating was assigned effective October 13, 2010, based on the findings of the VA examination conducted on that date.  That examination demonstrated the Veteran had a workload capacity of greater than 7 to 10 METs.  This was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  There was no indication of cardiac hypertrophy.  The Veteran's private cardiologist stated he was asymptomatic in May 2010.  The most recent VA examination of the heart was in March 2016, and the findings do not support a rating in excess of 30 percent.  The interview-based METs testing disclosed that the Veteran did not have any cardiovascular symptoms at any level of activity.  

The Veteran is competent to report symptoms he experiences, to include occasional chest pain, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 60 percent for the periods from August 27, 2004 through February 23, 2008 and from June 1, 2008 through October 12, 2010, or in excess of 30 percent since October 13, 2010 for his ischemic heart disease.  Much of the ratings are determined by the results of more objective criteria (e.g., METs, etc.), so not just his subjective complaints, even accepting that they are true and, therefore, credible.  Accordingly, the Board finds that the preponderance of the evidence is against his claim for higher ratings for this disability.


Additional Considerations

The Board additionally has determined whether referral of these claims for consideration of an extra-schedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's genitourinary and cardiovascular disabilities are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged any functional impairment that is not encompassed by these criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

And as for whether the Veteran is unemployable owing to these service-connected disabilities, keep in mind that there is still a pending TDIU claim, albeit only for the period from May 5, 2003 to August 26, 2004.


ORDER

A rating higher than 60 percent for the urinary incontinence is denied.

Ratings higher than 60 percent from August 27, 2004 through February 23, 2008 and from June 1, 2008 through October 12, 2010, and higher than 30 percent since October 13, 2010, also are denied for the ischemic heart disease.


REMAND

As already alluded to, the Veteran also asserts that a TDIU is warranted for the period from May 5, 2003 through August 26, 2004.  In its April 2015 determination, the Board directed the AOJ to readjudicate this claim.  The Board noted that the AOJ should consider whether a "retrospective" opinion was needed regarding the functional effects of the Veteran's service-connected disabilities on his employability during this time period at issue.

In March 2016, a VA physician's assistant provided a medical opinion, stating that the Veteran was capable of sedentary and light duty activity.  It is apparent, however, that he relied on the Veteran's current symptoms and did not address whether the Veteran was unemployable during the specific time period at issue, that being from May 5, 2003, through August 26, 2004.  The Board thus finds this opinion did not comply with the remand directive, requiring corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, this remaining claim is REMANDED for the following action:

1.  Send the Veteran's records to an appropriate examiner for supplemental comment concerning the functional impact of his service-connected disabilities from May 5, 2003 through August 26, 2004, particularly as concerning his ability to engage in employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age and disabilities that are not service connected.

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for' 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").

2.  Then readjudicate this remaining TDIU claim for the specific time period at issue in light of this and all other additional evidence.  If this remaining claim continues to be denied, send the Veteran another SSOC and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


